

116 S3029 IS: Territories Medicare Prescription Drug Assistance Equity Act of 2019
U.S. Senate
2019-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3029IN THE SENATE OF THE UNITED STATESDecember 12, 2019Mr. Menendez (for himself, Mr. Blumenthal, Mrs. Gillibrand, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend titles XVIII and XIX of the Social Security Act to make premium and cost-sharing subsidies
			 available to low-income Medicare part D beneficiaries who reside in Puerto
			 Rico or another territory of the United States.
	
 1.Short titleThis Act may be cited as the Territories Medicare Prescription Drug Assistance Equity Act of 2019.
		2.Eliminating exclusion of part D eligible individuals residing in territories from eligibility for
			 premium and cost-sharing subsidies
 (a)In generalSection 1860D–14(a)(3) of the Social Security Act (42 U.S.C. 1395w–114(a)(3)) is amended— (1)in subparagraph (A), in the matter preceding clause (i), by striking subject to subparagraph (F),;
 (2)in subparagraph (B)(v), in the matter preceding subclause (I), by striking Subject to subparagraph (F), the Secretary and inserting The Secretary; (3)in subparagraph (C), by adding at the end the following new sentence: In the case of an individual who is not a resident of the 50 States or the District of Columbia, the poverty line (as such term is defined in clause (ii)) that shall apply to such individual shall be the poverty line for the 48 contiguous States and the District of Columbia.; and
 (4)by striking subparagraph (F). (b)Application of Medicaid provisionsSection 1935 of the Social Security Act (42 U.S.C. 1396u–5) is amended—
 (1)in subsection (a), by striking subject to subsection (e) in the matter preceding paragraph (1); and (2)by striking subsection (e).
 (c)Conforming amendmentSection 1108(f) of the Social Security Act (42 U.S.C. 1308(f)) is amended by striking and section 1935(e)(1)(B) in the matter preceding clause (i). (d)Effective dateThe amendments made by this section shall take effect on January 1, 2020.